NOTICE OF ALLOWANCE

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record alone or in combination does not teach in combination with the other limitations of claim “ identify, based at least in part on the plurality of concepts and analytics data from a web server hosting a plurality of instances of the target application, a feature of the target application  that is not functioning; assign a priority to the feature of the target application that is not functioning based at least in part on a type of the feature, a  count of the plurality of instances of the target application where the feature is not functioning, and the analytics data, wherein the priority is a first priority value of a plurality of priority values; and generate a service issue record specifying the feature of the target application that is not functioning and the assigned priority, the service issue record to facilitate an analysis of a source code of the target application”.
Regarding claim 8, the prior art of record alone or in combination does not teach in combination with the other limitations of claim “based at least in part on the plurality of concepts and analytics data from a web server hosting a plurality of instances of the target application, a feature of the target application  that is not functioning; assign a priority to the feature of the target application that is not functioning based at least in part on a type of the feature, a  count of the plurality of instances of the target application where the feature is not functioning, and the analytics data, wherein the priority is a first priority value of a plurality of priority values; and generate a service issue record specifying the feature of the target application that is not functioning and the assigned priority, the service issue record to facilitate an analysis of a source code of the target application.”.

Regarding claim 15, the prior art of record alone or in combination does not teach in combination with the other limitations of claim “identifying, based at least in part on the plurality of 
The closest prior art of:
Wright et al (US 2018/0165723) teaches a natural language based interaction between a customer service professional and a user ([0029, 0030-0034]).
Angel (US 2005/0193055) teaches a context tracking between a customer service professional and a user ([0046, 0050, 0083, 0086]).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew H Baker whose telephone number is (571)270-1856.  The examiner can normally be reached on Monday-Friday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








	/MATTHEW H BAKER/               Primary Examiner, Art Unit 2655